ANDEBSON, J.
Elizabeth Moore, who was cut by the defendant, testified as to the cutting, and that they had no previous difficulty; nor did she say they Avere having one at the time of the cutting — the inference being that the defendant cut her without cause or provocation. The defendant’s evidence showed that Elizabeth Moore and “Francis” Avere beating her with sticks at the time of the cutting, and that there Avas but one difficulty. The defendant should have been permitted, upon cross-examination of the state’s Avitness, to show that she Avas engaged in a fight with Elizabeth and Francis, and to bring out all facts connected with the cutting, which may have been part of the res gestae
It appears from the bill of exceptions that charges 1, 2, 3, -4, 5, and 6, requested by the defendant, Avere all upon the same, slip of paper, and were refused in bulk by the trial court; and the action of the court in so refusing Avas proper, unless all the charges were good. It is sufficient to say that charge 1 was bad. It Avas elliptical; but, if not bad for that reason, it pretermitted all the elements of self-defense, other than freedom from fault in bringing on the difficulty. — Pearson v. State, 115 Ala. 115, 22 South. 502.
The other charges requested by the defendant are manifestly bad, and Avere properly refused.
*10For tlie error above designated, the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.